DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.
Response to Amendment
With regards to the amendment filed on September 21, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1, 3, 4, and 6-19 are pending.
Response to Arguments
Applicant's arguments filed September 21, 20222 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that “Ishikawa further does not disclose that intermittent bonding of the plurality of optical fibers is used for identification of each ribbon”, it is submitted that paragraph [0015] of the English translation of Ishikawa states: “the adhesive fixing material is formed in a shape that expresses any of numbers, letters, symbols, and patterns, making it easy to identify the optical fiber tape core wire (emphasis added)”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 7, 8, 10, 13, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2015/0234139 A1 to Cignarale et al. (hereinafter “Cignarale”) in view of Japanese Publication No. JP 2012-027131 A to Ishikawa et al. (hereinafter “Ishikawa”).  Both Cignarale and Ishikawa were applied in a prior Office action. An English translation of Ishikawa was previously provided.
In re claim 1, Cignarale discloses a method of creating an optical fiber ribbon (1), see FIGS. 1A-1C, comprising: 
arranging a plurality of optical fibers (1a-1l) in parallel to each other for creating the optical fiber ribbon (1), and 
intermittently bonding the plurality of optical fibers (1a-1l) partially at specific intervals using a matrix material (2), wherein the matrix material (2) is applied in a space between adjacent optical fibers (1a-1l) of the plurality of optical fibers (1a-1l), as seen in FIGS. 1A-1B of Cignarale, such that the intermittent bonding is in a predefined pattern, wherein the predefined pattern is in a form of a diagonal pattern formed by the matrix material (2) applied in the space between adjacent optical fibers (1a-1l) of the plurality of optical fibers (1a-1l),
wherein the intermittent bonding of the plurality of optical fibers (1a-1l) can be used for identification of the ribbon (1).  See paragraphs [0036]-[0041] of Cignarale for further details. 
Thus, Cignarale only differs from claim 1 in that he does not teach his predefined pattern is in a form of text. Cignarale does, however, teach that “other [predefined] patterns could also be used” in place of the diagonal pattern shown in FIG. 1A of Cignarale. See ¶ [0039] of Cignarale. Ishikawa teaches an optical fiber ribbon (10) comprising an adhesive fixing material (2) that is formed in a shape that expresses any of numbers, letters, symbols, and patterns, making it easy to identify the optical fiber ribbon (10).  See paragraphs [0015]-[0043] of Ishikawa. In order to easily identify the optical fiber ribbon (1) of Cignarale, the predefined pattern of Cignarale would been modified to be in the form of text, as suggested by Ishikawa, thereby obtaining the invention specified by claim 1. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Cignarale combined with Ishikawa.

In re claim 3, Ishikawa further teaches that the matrix material (2) for different optical fiber ribbons (10) may be colored with a different color.  See paragraphs [0018]-[0043] of Ishikawa. In order to easily identify different fiber ribbons, the matrix material (2) of Cignarale in view of Ishikawa would have been colored using the color coding of Ishikawa, thereby also obtaining the invention specified by claim 3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Cignarale combined with Ishikawa. 

In re claim 4, as see in FIG. 2 of Ishikawa, the text is visible from a plane perpendicular to an axis of the optical fiber ribbon (10). The text of Cignarale of Ishikawa would have also been made visible from a plane perpendicular to an axis of the optical fiber ribbon (1) of Cignarale for the same reasons mentioned with respect to claim 1.

In re claim 7, as seen in FIG. 1A and FIG. 1B of Cignarale, the intermittent bonding of the plurality of optical fibers (1a-1l) is intermittent in a plane perpendicular to an axis of the optical fiber ribbon (1).

In re claim 8, the intermittent bonding of the plurality of optical fibers (1a-1l) of Cignarale allows the optical fiber ribbon (1) to bend along a preferential axis as seen in FIG. 1C.

In re claim 10, as mentioned in para. [0041] of Ishikawa, an ultraviolet acrylate-based resin is used to intermittently bond adjacent optical fibers. The same ultraviolet curable acrylate-based resin material of Ishikawa would have also been used as the matrix material (2) of Cignarale in view of Ishikawa since both materials serve the same purpose and would have been recognized as exchangeable elements. 

In re claim 13, Cignarale discloses an optical fiber ribbon (1), comprising: 
a plurality of optical fibers (1a-1l), wherein adjacent fibers of the plurality of optical fibers (1a-1l) being intermittently bonded along a length of the plurality of optical fibers (1a-1l), 
wherein the adjacent fibers of the plurality of optical fibers (1a-1l) are intermittently bonded using a matrix material (2), wherein the matrix material (2) is applied in a space between the adjacent optical fibers (1a-1l) of the plurality of optical fibers (1a-1l), as seen in FIGS. 1A-1B of Cignarale, such that the intermittent bonding is in a predefined pattern, wherein the predefined pattern is in a form of a diagonal pattern formed by the matrix material (2) applied in the space between adjacent optical fibers (1a-1l) of the plurality of optical fibers (1a-1l),
wherein intermittent bonds form a predefined diagonal pattern on the optical fiber ribbon (1) for identification of each ribbon (1).  See paragraphs [0036]-[0041] of Cignarale for further details. 

Thus, Cignarale only differs from claim 13 in that he does not teach his predefined pattern is in a form of text. Cignarale does, however, teach that “other [predefined] patterns could also be used” in place of the diagonal pattern shown in FIG. 1A of Cignarale. See ¶ [0039] of Cignarale. Ishikawa, as previously discussed, teaches an optical fiber ribbon (10) comprising an adhesive fixing material (2) that is formed in a shape that expresses any of numbers, letters, symbols, and patterns, making it easy to identify the optical fiber ribbon (10).  See paragraphs [0015]-[0043] of Ishikawa. In order to easily identify the optical fiber ribbon (1) of Cignarale, the predefined pattern of Cignarale would been modified to be in the form of text, as suggested by Ishikawa, thereby obtaining the invention specified by claim 13. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 13 in view of Cignarale combined with Ishikawa.

In re claim 14, as mentioned in para. [0033] of Ishikawa, the matrix material (2) of “each optical fiber tape core wire 10 may be colored with a different color”.  In order to easily identify different fiber ribbons, the matrix material (2) of Cignarale in view of Ishikawa would have also been colored using the color coding of Ishikawa, thereby obtaining the invention specified by claim 14.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 14 in view of Cignarale combined with Ishikawa. 

In re claim 16, as mentioned in para. [0041] of Ishikawa, an ultraviolet curable acrylate-based resin is used to intermittently bond adjacent optical fibers. The same ultraviolet curable acrylate-based resin material of Ishikawa would have also been used as the matrix material (2) of Cignarale in view of Ishikawa since both materials serve the same purpose and would have been recognized as exchangeable elements. 

In re claim 19, Cignarale discloses an optical fiber ribbon (1) comprising: 
a plurality of optical fibers (1a-1l), wherein adjacent fibers of the plurality of optical fibers (1a-1l) being intermittently bonded along a length of the plurality of optical fibers (1a-1l), wherein the adjacent fibers of the plurality of optical fibers (1a-1l) are intermittently bonded using a matrix material (2), wherein the matrix material (2) is applied in a space between the adjacent fibers of the plurality of optical fibers (1a-1l) such that the intermittent bonding is in a predefined pattern, wherein the predefined pattern is in a form of a diagonal pattern formed by the matrix material (2) applied in the space between adjacent optical fibers (1a-1l) of the plurality of optical fibers (1a-1l), 
wherein the intermittent bonds form the predefined diagonal pattern on the optical fiber ribbon (1) for identification of each ribbon (1).  See paragraphs [0036]-[0041] of Cignarale for further details. 

Thus, Cignarale only differs from claim 19 in that he does not teach his predefined pattern is in a form of text or that his matrix material (2) is one or more of colored and fluorescent. Cignarale does, however, teach that “other [predefined] patterns could also be used” in place of the diagonal pattern shown in FIG. 1A of Cignarale. See ¶ [0039] of Cignarale.  Ishikawa, as previously discussed, teaches an optical fiber ribbon (10) comprising an adhesive fixing material (2) that is formed in a shape that expresses any of numbers, letters, symbols, and patterns, making it easy to identify the optical fiber ribbon (10).  In order to easily identify the optical fiber ribbon (1) of Cignarale, the predefined pattern of Cignarale would been modified to be in the form of text, as suggested by Ishikawa.  Ishikawa also teaches the matrix material (2) of “each optical fiber tape core wire 10 may be colored with a different color”.  In order to more easily identify different optical fiber ribbons, the matrix material (2) of Cignarale in view of Ishikawa would have also been colored using the color coding of Ishikawa, thereby obtaining the invention specified by claim 19.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 19 in view of Cignarale combined with Ishikawa.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale in view of Ishikawa as applied to claim 1 above, and further in view of Patent No. 10,585,255 to Sato et al. (“Sato”).  Sato was also applied in a prior Office action. 
In re claim 6, Cignarale in view of Ishikawa only differs in that Cignarale does not teach his matrix material (2) is a fluorescent matrix material (2).  Sato, on the other hand, teaches “the arrangement order of the optical fiber core wires 111 can be easily confirmed even in a darker environment when the marking 4 is formed of a fluorescent paint”.  See col. 8, lines 3-6 of Sato.  In order to make his optical fiber ribbon (1) easier to see in a darker environment, the matrix material (2) of Cignarale in view of Ishikawa would have been modified to be fluorescent, as suggested by Sato, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Cignarale combined with Ishikawa, and further in view of Sato.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale in view of Ishikawa as applied to claim 1 or 13 above, and further in view of Patent Pub. No. 10,379,306 to Bringuier et al. (“Bringuier”).  Bringuier was also applied in a prior Office action.
In re claims 9 and 15, Cignarale in view of Ishikawa only differs in that Cignarale does not teach the matrix material (2) of his optical fiber ribbon (1) is characterized by thickness in a range of 15 micron to 20 micron.  Bringuier, on the other hand, teaches that that thickness T of a matrix material/coupling element (130) “is preferably greater than 10 µm and less than 100 µm”.  See col. 5, lines 38-42 of Bringuier.  In order to use a thickness suggested by Bringuier, the matrix material (2) of Cignarale in view of Ishikawa would have been modified to have a thickness in a range of 15 micron to 20 micron, thereby obtaining the invention specified by claims 9 and 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 9 and 15 in view of Cignarale combined with Ishikawa, and further in view of Bringuier.

Claims 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cignarale in view of Ishikawa as applied to claim 1 or 13 above, and further in view of Patent Pub. No. US 2020/0174209 A1 to Weimann et al. (“Weimann”).  Weimann was also applied in a prior Office action.
In re claim 11, Cignarale in view of Ishikawa only differs in that Cignarale does not teach binding a plurality of his optical fiber ribbons (1) with a polyester binder, wherein the polyester binder is helically rotated over the plurality of optical fiber ribbons for grouping the plurality of optical fiber ribbons without using a buffer tube, wherein each of the plurality of optical fiber ribbons corresponds to the optical fiber ribbon.  Weimann, on the other hand, teaches binding a plurality of optical fiber ribbons (104, 106) with a polyester binder (110), wherein the polyester binder (110) is helically rotated over the plurality of optical fiber ribbons (104, 106) for grouping the plurality of optical fiber ribbons (104, 106) without using a buffer tube.  See para. [0017] of Weimann.  In order to combine a plurality of optical fiber ribbons into a single optical cable, the polyester binder (110) of Weimann would have been used to bind a plurality of the optical fiber ribbons (1) of Cignarale in view of Ishikawa, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Cignarale combined with Ishikawa, and further in view of Weimann.

In re claim 12, Weimann further teaches that his polyester binder (110) may be color-coded for identification.  Therefore, claim 12 is considered obvious for the same reasons mentioned with respect to claim 11. 

In re claims 17 and 18, the particular limitations are also considered obvious in view of Cignarale combined with Ishikawa and Weimann, for the same reasons mentioned with respect to claims 11 and 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        

or
September 28, 2022